RIGGS, J.,
dissenting.
These cases present a twofold problem. The first is the competency of mother to parent — to nurture and protect her children. The second is whether, lacking that ability, mother reasonably can rely on external support, in this case the extended family, to provide all that she is unable to provide. Because I believe that mother lacks the ability to parent, and because I also believe that the extended family appears hostile to almost any level of outside supervision, I cannot join an opinion that has the potential of returning these children to that environment. I, therefore, respectfully dissent.
We allowed review in these cases and, as we have the authority to do, have chosen to base our review on a de novo consideration of the facts. However, I believe that the majority’s findings of fact on de novo review unfortunately omit or at least partially ignore the significance of, and reasonable inferences that flow from, the important expert testimony of Dr. Sweet. In his testimony, Sweet made a number of clinical psychological observations concerning mother following the administration of several well-known standardized tests, including the Wechsler Adult Intelligence Scale Third Edition (WAIS-III), the Thematic Apperception Test, and the Minnesota Multiphasic Personality Inventory-2 (MMPI-2).
Without belaboring Sweet’s clinical findings, the following testimony highlights some of my concerns about mother’s ability to parent. In response to questions regarding mother’s performance on the MMPI-2, Sweet stated:
“She responded to this test in a very defensive manner. I expect some defensiveness because, you know, these are critical issues. People want to make sure that they look pretty good. You know, their child is in jeopardy here, but *90this is an extremely defensive profile. What happens with those kinds of profiles is it under-reports problems, people aren’t really being open and honest. * * * You may see her respond appropriately in situations but there is a potential for her to overreact inappropriately and even aggressively.
“I diagnosed her with borderline intellectual functioning. I have a strong suspicion that she has a dependent personality disorder * * *.
“[TJhese * * * are people that are looking to have their own dependency needs met first * * * as opposed to vice versa where the parents really should be very alert to the children’s needs and focus on their needs first.”
(Emphasis added.)
When discussing what a conclusive diagnosis of dependent personality disorder would reveal about mother’s parenting abilities, Sweet testified that
“Well, people can function but they typically rely on other people, spouse, family, close friends, for a lot of their decision-making, even on an everyday basis. * * * So that’s why I’ve got some concerns about whether that problem exists because that could have a very adverse impact on her relationship with her son.”
(Emphasis added.)
It is true that Sweet did not make an actual diagnosis of dependent personality disorder and, as the majority describes, he acknowledged that mother could provide basic child care needs under the tutelage or supervision of others, presumably the extended family. Nevertheless, Sweet emphasized his concerns about mother’s ability to provide for her children’s safety:
“Q. Is your concern about safety issues based solely on one report about an inappropriate toy?
“A. No. I’m concerned about her judgment and her ability to learn * * * about what the kids need * *
The majority opinion describes adequately other concerns about mother’s connection with reality in its discussion of the circumstances surrounding mother’s first pregnancy and the vehement claims by her and her parents that *91she was a virgin or that she was not pregnant. Both mother and grandmother went so far as to claim to the doctor that mother could not be pregnant because she was continuing to menstruate. 338 Or at 62-63. Even when she went to the hospital, with her mother, to deliver her child, mother continued to claim to the nurses that she was a virgin, and later claimed that she might have become pregnant by taking a bath. 338 Or at 62-63. Sadly, and with as much charity as can be mustered in these circumstances, mother is profoundly incapable of understanding reality, making it impossible for her to make appropriate decisions regarding the nurture and safety of her children.
That brings me to my second concern: Notwithstanding mother’s profound inadequacies and almost total dependence on her family, are the children nevertheless safe and will they receive proper nurturing with the help of extended family?
The inferences and result of the majority’s findings of fact conclude that, after approximately three years in adoptive placement, these children will return to an untruthful or delusional mother who is almost totally dependent on her own parents to care for her children. Because of the hostile views toward state authorities that mother and her parents expressed, there is little hope that any state protective agency will be able to provide supervision and assistance for the children. I cannot conclude that that environment will meet even the most minimal safety concerns for the children.
I recognize the possibility that a state agency could become heavy-handed in its supervisory role. I also recognize that supervised clients of a state agency justifiably could become resentful about the imposed rules and expected conduct in settings like these. Nonetheless, I believe that Oregonians expect the state to move to protect children at risk, especially when parents and extended families resist taking reasonable steps toward providing a safe and nurturing home environment.
I would affirm the Court of Appeals decision and, therefore, respectfully dissent.